             Case 2:20-cr-00121-CKD Document 7 Filed 09/17/20 Page 1 of 6


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   ALSTYN BENNETT
     Special Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   (916) 554-2700
 5   Attorneys for Plaintiff
     United States of America
 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,               )    2:20-cr-00121-CKD
                                             )
12               Plaintiff,                  )    STIPULATION AND ORDER TO VACATE
                                             )    STATUS CONFERENCE, SET JURY
13         v.                                )    TRIAL, AND EXCLUDE TIME UNDER
                                             )    THE SPEEDY TRIAL ACT
14   TODD R. BENTLEY,                        )
                                             )
15                                           )
                 Defendant.                  )    DATE: September 17, 2020
16                                           )    TIME: 9:30 a.m.
                                             )    JUDGE: Hon. Carolyn K. Delaney
17                                           )
18

19         This case was previously set for a status conference on September

20   17, 2020. On March 17, 2020, this Court issued General Order 611,

21   which suspended all jury trials in the Eastern District of California
22   scheduled to commence before May 1, 2020. This General Order was
23   entered to address public health concerns related to COVID-19. On May
24   13, 2020, this Court issued General Order 618, which extended the
25   suspension of all jury trials until further notice.
26               Although the General Orders address the district-wide health
27   concern, the Supreme Court has emphasized that the Speedy Trial Act’s
28   end-of-justice provision “counteract[s] substantive open-endedness


     STIPULATION AND [PROPOSED] ORDER         1                U.S. V. TODD R. BENTLEY
             Case 2:20-cr-00121-CKD Document 7 Filed 09/17/20 Page 2 of 6


 1   with procedural strictness,” “demand[ing] on-the-record findings” in a

 2   particular case. Zedner v. United States, 547 U.S. 489, 509 (2006).

 3   “[W]ithout on-the-record findings, there can be no exclusion under” §

 4   3161(h)(7)(A).     Id. at 507.     Moreover, any such failure cannot be

 5   harmless.    Id. at 509; see also United States v. Ramirez-Cortez, 213

 6   F.3d 1149, 1153 (9th Cir. 2000) (explaining that a judge ordering an

 7   ends-of-justice continuance must set forth explicit findings on the

 8   record “either orally or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner

10   emphasizes as both mandatory and inexcusable—General Orders 611, 612,

11   617, and 618 and the subsequent declaration of judicial emergency

12   require specific supplementation.       Ends-of-justice continuances are

13   excludable only if “the judge granted such continuance on the basis of

14   his findings that the ends of justice served by taking such action

15   outweigh the best interest of the public and the defendant in a speedy

16   trial.” 18 U.S.C. § 3161(h)(7)(A).           Moreover, no such period is

17   excludable unless “the court sets forth, in the record of the case,

18   either orally or in writing, its reason or finding that the ends of

19   justice served by the granting of such continuance outweigh the best

20   interests of the public and the defendant in a speedy trial.”              Id.

21          The General Orders and declaration of judicial emergency exclude

22   delay in the “ends of justice.”       18 U.S.C. § 3161(h)(7) (Local Code

23   T4).   Although the Speedy Trial Act does not directly address

24   continuances stemming from pandemics, natural disasters, or other

25   emergencies, this Court has discretion to order a continuance in such

26   circumstances.     For example, the Ninth Circuit affirmed a two-week

27   ends-of-justice continuance following Mt. St. Helens’ eruption.

28   Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).           The court


     STIPULATION AND [PROPOSED] ORDER         2                U.S. V. TODD R. BENTLEY
              Case 2:20-cr-00121-CKD Document 7 Filed 09/17/20 Page 3 of 6


 1   recognized that the eruption made it impossible for the trial to

 2   proceed.    Id. at 767-68; see also United States v. Correa, 182 F.

 3   Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

 4   following the September 11, 2001 terrorist attacks and the resultant

 5   public emergency).      The coronavirus is posing a similar, albeit more

 6   enduring, barrier to the prompt proceedings mandated by the statutory

 7   rules.

 8         In light of the societal context created by the foregoing, this

 9   Court should consider the following case-specific facts in finding

10   excludable delay appropriate in this particular case under the ends-

     of-justice exception, § 3161(h)(7) (Local Code T4).          1   If continued,
11

12   this Court should designate a new date for the jury trial. United

13   States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

14   pretrial continuance must be “specifically limited in time”).

15

16                                       STIPULATION
17         The United States of America, by and through its counsel of
18   record, and defendant, by and through its counsel of record,
19   stipulate as follows:
20         1.    By previous order, this matter was scheduled for a status
21   conference on September 17, 2020 at 9:30 a.m.
22         2.    Since the initial appearance, the defendant has indicated
23   that he would like to set this matter for a jury trial.
24         3.    By this stipulation, the parties now jointly move to vacate
25   the status conference and set a jury trial for January 14, 2021 at
26

27
     1 The parties note that General Order 612 acknowledges that a district
28   judge may make “additional findings to support the exclusion” at the
     judge’s discretion. General Order 612, ¶ 5 (E.D. Cal. March 18,
     2020).
     STIPULATION AND [PROPOSED] ORDER          3                U.S. V. TODD R. BENTLEY
             Case 2:20-cr-00121-CKD Document 7 Filed 09/17/20 Page 4 of 6


 1   9:30 a.m., and to exclude time between September 17, 2020, and

 2   January 14, 2021, under Local Code T4.

 3         4.    The parties agree and stipulate, and request that the Court

 4   find the following:

 5               a)    The government has represented that the discovery

 6   associated with this case includes investigative reports and related

 7   documents in electronic form. This discovery has been either produced

 8   directly to counsel and/or made available for inspection and copying.

 9               b)    The government has represented that video of the

10   incident is forthcoming.

11               c) Counsel for defendant desires additional time as new

12   Certified Law Students have joined the trial team as of September 1,

13   2020, and as such need additional time to prepare this case for

14   trial, including reviewing discovery and the history of this case,

15   interviewing witnesses, and meeting with the client.

16               d) Counsel for both parties believe that failure to grant

17   the above-requested continuance would deny them the reasonable time

18   necessary for effective preparation, taking into account the exercise

19   of due diligence.

20               e) In addition to the public health concerns cited by

21   General Order 611 and presented by the evolving COVID-19 pandemic, an

22   ends-of-justice delay is particularly apt in this case because

23   Counsel or other relevant individuals have been encouraged to

24   telework and minimize personal contact to the greatest extent

25   possible.

26               f) Based on the above-stated findings, the ends of justice

27   served by continuing the case as requested outweigh the interest of

28   the public and the defendant in a trial within the original date


     STIPULATION AND [PROPOSED] ORDER         4                U.S. V. TODD R. BENTLEY
              Case 2:20-cr-00121-CKD Document 7 Filed 09/17/20 Page 5 of 6


 1   prescribed by the Speedy Trial Act.

 2                g) For the purpose of computing time under the Speedy Trial

 3   Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the

 4   time period of September 17, 2020 to January 14, 2021, inclusive, is

 5   deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv)

 6   [reasonable time to prepare] because it results from a continuance

 7   granted by the Court at defendant’s request on the basis of the

 8   Court’s finding that the ends of justice served by taking such action

 9   outweigh the best interest of the public and the defendant in a

10   speedy trial.

11           4.   Nothing in this stipulation and order shall preclude a

12   finding that other provisions of the Speedy Trial Act dictate that

13   additional time periods are excludable from the period within which a

14   trial must commence.

15           IT IS SO STIPULATED.

16

17   DATED: September 16, 2020            MCGREGOR W. SCOTT
                                          United States Attorney
18

19
                                    By:   /s/ Alstyn Bennett        ___
20                                        ALSTYN BENNETT
                                          Special Assistant U.S. Attorney
21

22
                                          /s/ Linda Allison        _____
23                                        LINDA ALLISON
                                          Assistant Federal Defender
24                                        Counsel for Defendant
                                          (Per 9/16/2020 email authorization from
25                                        Linda Allison)

26   / / /
27   / / /
28   / / /


     STIPULATION AND [PROPOSED] ORDER          5                U.S. V. TODD R. BENTLEY
             Case 2:20-cr-00121-CKD Document 7 Filed 09/17/20 Page 6 of 6


 1                                  FINDINGS AND ORDER

 2         IT IS SO ORDERED that the status conference is vacated as set

 3   forth above, and a jury trial is set for January 14, 2021 at 9:30 a.m.

 4         The Court has considered all of the factors listed above and

 5   specifically finds that the ends of justice outweigh the best

 6   interests of the public and the defendant in a speedy trial. The Court

 7   orders that time under the Speedy Trial Act shall be excluded from

 8   September 17, 2020, to January 14, 2021, under Local Code T4.

 9         FOUND AND ORDERED.

10         Dated:   September 17, 2020

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER         6                U.S. V. TODD R. BENTLEY
